*72CONCURRING OPINION
By NICHOLS, PJ.
There is no final appealable order in this matter. The case is still pending and may go to trial upon the pleadings and evidence, in which event the plaintiff may or may not be prejudiced by the action of the trial court in sustaining the demurrer to the interrogatories.
Upon trial the plaintiff may recover a verdict satisfactory to her, and if the verdict is for the defendant or otherwise unsatisfactory to her the matter of error of the trial court in sustaining the demurrer to the interrogatories may then be presented to the court of appeals on appeal.
Appeal dismissed because there is no final appealable order at this time.
PHILLIPS and GRIFFITH, JJ, concur in judgment.